Hinds-Radix, J.,
dissents, and votes to affirm the orders appealed from, with the following memorandum: At the suppression hearing, Police Officer Gregory Marquart testified that on January 9, 2011, at approximately 5:20 p.m., he received a radio transmission reporting that a robbery occurred at a specified address and describing the alleged perpetrators. Officer Marquart testified that he received only one radio transmission relaying the description. He testified that the perpetrators were described as three male blacks, one wearing tan pants, a black jacket, and gray hoodie, one wearing blue jeans and a light-*726colored hoodie, and one wearing blue jeans, a blue hoodie, and black hat. Upon listening to a tape of the radio transmission, he noted that the males were described as at least 20 to 21 years old.
Officer Marquart’s partner, Police Officer George Delgado, testified that he heard a number of different descriptions over the radio, but could not recall how many. The first description was of three male blacks, ages 18 to 23 years, one wearing tan pants, and the other carrying a black book bag and wearing a baseball cap. He recalled hearing a second description “almost simultaneously,” again noting that one of the males was wearing tan pants, and the other had a book bag and was wearing a hat.
The tape of the radio transmissions indicates that the description was of three male blacks between 21 and 22 years old, but describes only two of them. The male with the gun was described as wearing tan pants, while the second male was described as wearing a light-colored jacket, with a navy blue cloth bag on his back, and possibly wearing a cap. After canvassing the area for about 10 minutes, Officer Marquart observed three male blacks about two blocks from the scene of the robbery, standing near a video store. According to Officer Marquart, one was wearing tan pants, a black jacket, and a light-colored hoodie, one was wearing blue jeans and a light-colored hoodie, and the third individual, later identified as the respondent, was wearing blue jeans, a green hoodie, and a black hat, and carried a black school backpack, and appeared to be 19 years old. In his arrest report, Officer Marquart noted that the respondent was wearing green, but failed to include other details, such was whether the respondent was in fact wearing a light-colored jacket or hoodie. Officer Marquart acknowledged that the respondent did not match the description of the man holding the gun.
According to Officer Delgado, the three men were “coming from the direction of the incident,” and the respondent appeared to be between 18 and 23 years old. Officer Delgado later testified that the respondent appeared to be between 16 and 20 years old. The respondent and his two companions were stopped because one was wearing tan pants and the respondent was carrying a dark book bag and was wearing a hat.
Officers Marquart and Delgado frisked the three males, because the complainant in the robbery indicated that one of the perpetrators of the robbery was armed with a firearm. No weapons were found on their persons. However, when frisking the respondent, Officer Marquart took off his backpack, put it *727down on the ground, and heard a “clanking sound come out of the backpack.” The officer asked the respondent what was in the backpack, and the respondent replied that his umbrella was inside. The officer did not believe that explanation, because “umbrellas don’t make that sound,” opened the backpack, and found what he believed to be a 9 millimeter pistol, but which was, in actuality, a BB gun. The backpack also contained an umbrella, a bottle of soda, and a bag of chips.
The robbery complainant was brought to the scene for a showup. After the showup, the respondent’s companions were not linked with any criminal activity.
At the conclusion of the hearing, the Family Court concluded that the respondent did not match the description of either of the two assailants described in the radio transmission, since he was not between the ages of 20 and 21 years, was not wearing tan pants, and was not wearing a light-colored jacket. The Family Court therefore determined that reasonable suspicion did not exist to detain the respondent, and granted that branch of the respondent’s omnibus motion which was to suppress the BB gun, as its recovery by the police “flowed from an impermissible stop of the respondent.”
In order to forcibly stop an individual, the police must have “reasonable suspicion that a particular person has committed, is committing or is about to commit a felony or misdemeanor” (People v De Bour, 40 NY2d 210, 223 [1976]; see People v Pines, 99 NY2d 525, 527 [2002]; People v Martinez, 80 NY2d 444, 447-448 [1992]). A general description, without more, is insufficient to provide reasonable suspicion (see People v Harvey, 70 AD3d 1454, 1455 [2010]). As noted by the Presentment Agency, a person’s conduct, taken in conjunction with a general description, may be sufficient to provide reasonable suspicion (see People v McCrary, 71 AD3d 1049, 1050 [2010]; see also People v Palmer, 84 AD3d 1414 [2011]).
In the instant case, the testimony of Officer Marquart as to the description in the radio transmission was embellished or tailored to comport with the actual appearance of the respondent and his companions and, thus, to meet constitutional objections (see People v Vincente, 63 NY2d 745 [1984]). The testimony of his partner, Officer Delgado, that the three were stopped because they were male and black, one was wearing tan pants, and the respondent was carrying a bag and wearing a hat in winter, was more accurate. However, that general description, standing alone, was insufficient to provide reasonable suspicion (see People v Polhill, 102 AD3d 988, 989 [2013]; People v Thomas, 300 AD2d 416 [2002]). Further, it appears from the record that *728the respondent did not match the description of the man with the hat and bag, since he was not wearing a light-colored jacket. Moreover, the respondent was younger than the individuals described in the radio transmission, in that the respondent was only 15 years old.
In support of its claim that the police had reasonable suspicion to stop the respondent and his companions, the Presentment Agency relies on People v McCrary (71 AD 3d at 1050), where the police based the stop of the defendant on the fact that he matched a general description of the perpetrator, was seen running from the scene of the crime, fled from the police, and hid under a bush. In the instant case, Officer Delgado claimed that the respondent and his companions were “coming from the direction of the incident.” However, that testimony appears to be an embellishment, since Officer Marquart claimed that they were standing near a video store, and, if the respondent and his companions were fleeing from the scene of the robbery several minutes after the robbery, they should have been more than two blocks away. Therefore, the record supports the Family Court’s conclusion that the respondent was stopped solely based upon a description which did not match his actual appearance.
Since the Presentment Agency failed to meet its burden of coming forward in the first instance with evidence demonstrating the legality of the police conduct (see People v Wise, 46 NY2d 321, 329 [1978]; People v Hernandez, 40 AD3d 777, 778-779 [2007]), the Family Court properly granted that branch of the defendant’s omnibus motion which was to suppress the BB gun. Accordingly, I dissent and vote to affirm the orders appealed from.